Mr. Presiding Justice Dibell dissenting. I dissent from that part of the foregoing opinion which holds that the court properly struck the answer from the files and defaulted the defendants. They had filed their answer after their time to answer had expired but before their application for default had been made. The answer was a complete answer to the bill. In Dunn v. Keegin, 4 Ill. (3 Scam.) 292, an order had been entered giving the defendants time to answer until June 1st and it had then been also ordered that if the answer was not filed by that date the bill should be taken as confessed and the default of the defendants entered. They filed an answer after that date. The court found from the record that the order above recited had been entered upon a stipulation, the effect of which was that if they did not answer by June 1st the bill should be taken as confessed, and on the ground that they were bound by that stipulation it was held they were properly defaulted; but the court there said that the usual and correct practice in the case of an ordinary rule to answer was that it was immaterial whether the answer was filed within the rule, if it was filed before a motion was made for a default. It was there said that it is the general practice to consider such a pleading as filed in due time if filed before the default is asked for, and that a liberal practice in this respect has generally obtained and is encouraged by the courts. In Flanders v. Whittaker, 13 Ill. 707, where a defendant had filed a demurrer after the expiration of the rule to plead, and the court below had ignored the demurrer, and defaulted the defendant, and entered judgment, that action was sustained, the court saying that the defendant had no right to plead after the expiration of the rule without special leave of court. In Castle v. Judson, 17 Ill. 381, the court (Scates, C. J.) said: “Under general or special rule days, by the common practice, I have never known a plea rejected or stricken from the files, though filed after the rule expired, if done before any other further step or motion in the cause. * * * The defendant does not stand in default simply by the expiration of the rule, but may at any time be put in default by the order of the court, if so ordered before plea filed. ’ ’ In Cook v. Forest, 18 Ill. 581, a plea had been stricken from the files because not filed within the time fixed by law. The court said that the expiration of the rule does not put the defendant in default, and he may plead at any time before default is asked, and as the plea was filed on June 5th, and the defendant did not move for a default until June 30th, the judgment was reversed. It would seem that the case of Flanders v. Whittaker, in 13 Ill. 707, must be considered to have been overruled by the later cases above cited, and it was so held in Lambert v. Hyers, 27 Ill. App. 400, where it was said that it seems to be the practice, approved by the Supreme Court, that under a rule to plead by a day fixed, it is sufficient if it is done after the day, but before the default is asked. It was held in Chicago Stamping Co. v. Mechanical Rubber Co., 83 Ill. App. 230, that the appellant could legally have. pleaded without leave of court before a motion for its default was made, but could not legally do so without such leave after a motion for default. So far as my attention is drawn to it, these are the only published decisions on this precise subject prior to 1911, and so far as my recollection goes, that is the course which has been universally followed in the courts with which I am acquainted. In 1911, in Walter Cabinet Co. v. Russell, 250 Ill. 416, language is used which is relied upon by the majority opinion in this case. I doubt whether the Supreme Court by that language intended to overrule the practice recognized by the Supreme Court in 1841 in the first case above cited, and which was never before questioned except in Flanders v. Whittaker, supra, and which was not followed thereafter but was departed from in the cases cited from 17 and 18 Ill. when the question again arose. The Russell case, supra, was from the Municipal Court of Chicago, and was governed by the statutes establishing that court, and by its rules of practice adopted by it pursuant to such statutes. There are numerous cases which show the practice in said Municipal Court differs from that in ordinary common-law courts of the State, and this is illustrated by a recent decision in Harmon v. Callahan, 286 Ill. 59, where the rules of pleading and practice applicable to that case in the Municipal Court were held to be the opposite of those which prevailed in ordinary common-law courts in this State. In the Russell case there was a rule of the Municipal Court that in cases of that class a defendant, when he filed his appearance, might file therewith a statement of claim of set-off, and that the court might extend the time for filing it. The defendant there did not file a claim of set-off with his appearance nor did he ask the court to extend, the time. There was no rule that he should file a claim of set-off. He was not required to file it at all. He did thereafter file a claim of set-off without leave. The court there held that he had no right to file that claim of set-off at that time, and that neither the court nor plaintiff was bound to recognize it in any way. Three cases are there cited, one of them is Robb v. Bostwick, 5 Ill. (4 Scam.) 115, and another is Davis v. Lang, 153 Ill. 175. In each of these cases defendant had filed pleas and then afterwards without leave filed another plea, and it was held that' this additional plea could not be filed legally without permission. The third case cited in the Russell case is Flanders v. Whittaker, supra, without any reference to the later cases in 17 and 18 Ill. where Flanders v. Whittaker was disregarded and where reasons were given why a defendant might file a plea after the rule had expired, but before an application for default. Notwithstanding the implied approval of Flanders v. Whittaker in the Russell case, it seems to me more reasonable to assume that it was not intended by the Russell case to overrule the practice previously recognized and established by the Supreme Court, and which had been, so far as I am advised, generally followed and recognized in this State for 60 or 70 years after its first announcement in 3 Scammon; but that the Russell decision was intended to apply only to practice and pleading in the Municipal Court of Chicago under the statutes and its rules of practice, and that it was not intended to apply to such a case as this-. Therefore I am of opinion that the answer should not have been stricken from the files and the defendants should not have been defaulted.